DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-8 and 12-15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-8 and 12-15 filed on 05/23/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features wherein the controller performs the second braking control so that a voltage applied to the capacitor, provided on an input side of the inverter circuit, by a regenerated energy does not exceed a withstand voltage of the capacitor.
The closet references to the present invention are believed to be as follows: Iwata et al. (JP 2011005588 A.) Iwata et al. disclose a control unit configured to detect the number of revolutions of the motor during braking action. When the number of revolutions of the motor during the braking action is a predetermined number of revolutions (N) or more, the braking action is continued. When it becomes the number of revolutions (N) or less, the control unit calculates an elapse time Tc for ending the braking action and controls such that the braking action is released after the elapse time Tc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846